DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 11, are amended in the reply filed 01/10/2022; claims 21-24 are added. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Shang and Shang’507 in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0283217 to “Lubomirsky” in view of US 2002/0083897 to Shang, US 5,886,863 to “Nagasaki” and in view of US 2002/0162507 to “Shang’507.”
Claim 1:  Lubomirsky discloses a substrate support pedestal assembly, comprising: a shaft (not referenced but shown in Fig. 1-4 below 120); a substrate support pedestal (120 [wafer pedestal]) coupled to the shaft (see Fig. 1-4), the substrate support pedestal (120) comprising an aluminum based substrate support plate (120a [pedestal], see para. [0022] where 120a can be of aluminum oxide) having a top surface and a bottom surface (top and bottom of 120a), an inner periphery (interpreted to be a center of 120a), and an outer periphery (interpreted to be an edge of 120a) circumscribing the inner periphery (see Fig. 2, 4), the aluminum based substrate support plate (120a) comprising: 
vertical passages (210 [chucking openings]) disposed through the extending from the bottom surface to the top surface of the aluminum substrate support plate (120a, see Fig. 2, 4), the vertical passages (210) comprising vacuum passages (210); and a lip (not 
However Lubomirsky does not explicitly disclose wherein the top surface is coated with a ceramic material, wherein the ceramic material considered capable to extends to the inner periphery leaving the lip exposed, and the sides of the aluminum substrate support are exposed and uncoated by the ceramic material, a plurality of concentric gas distribution channels; and a plurality of radial distribution channels, wherein the plurality of concentric gas distribution channels are coupled to the plurality of concentric gas distribution channels for flowing a gas from the vertical passages therethrough, and wherein the ceramic material is disposed over the plurality of concentric gas distribution channels and the plurality of radial distribution channels.
Shang discloses wherein a top surface (31 [support surface], Fig. 1-2) is coated with a ceramic material (50 [insulating layer]), wherein the ceramic material (50) considered capable to extends to the inner periphery (inner periphery of 32 [support member]), and the sides of the substrate support (32) are exposed and uncoated by the ceramic material (50, see Fig. 1-2 where sides appear to be uncoated), for the purpose of thermally isolating the substrate from the support member (para. [0024]). In this way, as noted above already, the apparatus of Lubomirsky in view of Shang having a lip would 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ceramic material on the top surface leaving the sides exposed as taught by Shang with motivation to thermally isolate the substrate from the support member.
However Nagasaki discloses a plurality of concentric gas distribution channels (concentric portions of 203b [groove], Fig. 9-10) configured to receive gas through the vertical passages (207 [pipe]) from the gas distribution plate (201 [base body], Fig. 10); and a plurality of radial distribution channels (radial portions of 203b, see Fig. 9) extending to the inner periphery of the substrate support pedestal (inner periphery of 202/203), wherein the plurality of radial distribution channels (radial portions of 203b) are coupled to the plurality of concentric gas distribution channels (concentric portions of 203b), and wherein the ceramic material (203 [aluminum nitride film], see col. 17, lines 20-25) is disposed over the plurality of concentric gas distribution channels (concentric portions of 203b) and the plurality of radial distribution channels (radial portions of 203b) for the purpose of enhancing the heat transfer further (see col. 18, lines 35-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concentric and radial distribution channels covered with a ceramic material as the configuration as taught by Nagasaki with motivation to enhance the heat transfer further.
The apparatus of Lubomirsky in view of Shang, Nagasaki does not disclose the aluminum based support is an aluminum substrate support plate.
Shang’507 discloses that substrate supports (32, Fig. 1-2) and other chamber components are made of aluminum (para. [0006]) for the purpose of providing good tensile strength, rigidity, and withstand the process temperatures and gases used to perform processes such as deposition and etching (para. [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Lubomirsky with aluminum as taught by Shang’507 with motivation to provide good tensile strength, rigidity, and withstand the process temperatures and gases used to perform processes such as deposition and etching.
The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses the ceramic material solely coats the top surface such that the lip is exposed (see Fig. 10 where Nagasaki only coats the top surface, and Fig. 2 of Shang where it is not coated on sides) and the sides of the aluminum substrate support are exposed and uncoated by the ceramic material (see Fig. 10, Nagasaki and Fig. 2 Shang).
Claim 2: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses wherein the ceramic material (50, Fig. 1-2, Shang) is aluminum oxide (para. [0024] where aluminum oxide is disclosed).
Claims 3 and 4: (Cancelled). 
Claim 21: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses considered capable to be configured to vacuum chuck a substrate against the ceramic coating (para. [0003], [0014], Lubomirsky). 
Claim 22: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not disclose wherein the ceramic coating has a thickness of 50 microns to 1000 microns.
However Shang teaches that the ceramic coating (50, Fig. 1-2) can have a thickness of 125 mils or other thicknesses are contemplated for the purpose of depending on the type of material used and/or the desired thermal properties, which can be adapted to a particular substrate or process requirement (para. [0024]). It is noted that despite Shang suggesting a range outside the claimed range, Shang also teaches that the thickness can be optimized. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the range as taught by Shang with motivation to depend on the type of material used and/or the desired thermal properties, which can be adapted to a particular substrate or process requirement. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Shang, Nagasaki and Shang’507 as applied to claims 1, 2, 4, 21, 22 above, and further in view of US 2007/0258186 to Matyushkin et al (“Matyushkin”).
Claims 5 and 6: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not disclose (claim 5) wherein the gas distribution plate is divided into multiple zones to provide different purge flows or vacuum set points to different areas of the substrate support pedestal (claim 6) wherein the top surface of the substrate support pedestal has a plurality of concentric gas distribution channels interconnected with radial distribution channels for receiving purge gas from the gas distribution plate through passages in the gas distribution plate.
However Matyushkin discloses (claim 5) wherein a gas distribution plate(91 [base], Fig. 4C/5A) is divided into multiple zones (central and peripheral 102’s/38a/b [passages]) to provide different purge flows or vacuum set points to different areas of a substrate support pedestal (see para. [0031] where at least one 102/38a flows to a center area and another 102/38b flows to a peripheral area, thereby providing different flows); (claim 6) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple zones, concentric and radial distribution channels, with configurations as taught by Matyushkin with motivation to provide heat transfer gas to the different zones, to thereby be maintained at different temperatures and/or each zone can be set to hold heat transfer gas at a different equilibrated pressure to provide different heat transfer rates from the backside of the substrate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Shang, Nagasaki, Shang’507 and Matyushkin as applied to claim 6 above, and further in view of US 2009/0002913 to Naim.
Claim 7: The apparatus of Lubomirsky in view of Shang, Nagasaki, Shang’507, and Matyushkin does not disclose wherein the ceramic coating covers the plurality of concentric gas distribution channels and the radial distribution channels.
However Naim discloses wherein a ceramic coating (44 [conformal film], Fig. 4) covers a plurality of concentric gas distribution channels (32 [circular gas grooves]) and radial distribution channels (36 [radial gas grooves]) for the purpose of allowing for reduction in particle transfer to the backside of the wafer (see para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating coverage requirements taught by Naim with motivation to allow for reduction in particle transfer to the backside of the wafer.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Shang, Nagasaki and Shang’507 as applied to claims 1, 2, 4, 21, 22 above, and further in view of US 2003/0160568 to Arai et al (“Arai”).
Claims 8, 9, 10: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses (claim 8) wherein the substrate support pedestal further comprises: a base plate (middle plate of 120b, Fig. 4, Lubomirsky, see para. [0022] where 120b can have multiple metallic components which are brazed) brazed to a bottom of the gas distribution plate (top plate of 120b), the base plate (middle plate of 120b) having a plurality of cooling channels (420 [cooling channel]) formed therein for receiving a coolant fluid necessarily routed through the shaft (para. [0028]); (claim 9) wherein the gas distribution plate (top plate of 120b) and the base plate (middle plate of 120b) are fabricated from metal (para. [0022]); (claim 10) wherein the substrate support pedestal further comprises: a cap plate (bottom plate of 120b, Fig. 4) coupled to the base plate (middle plate of 120b) and considered capable to seal the cooling channel (420) formed in the base plate (middle plate of 120b).

    PNG
    media_image1.png
    373
    711
    media_image1.png
    Greyscale

Fig. 4 of Lubomirsky.
The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not explicitly disclose (claim 8) a plurality of cooling channels formed therein for receiving a coolant fluid necessarily routed through the shaft (claim 9) the plates are fabricated from aluminum; (claim 10) the cap plate seals the cooling channels.
It is known to have this configuration, as taught by Arai, which discloses that cooling channels (slits) can be formed inside of a(n) (aluminum) plate, brazed to an underside of the plate, or placed in inner and outer peripheral sides of the plate (see para. [0091], [0092], [0043]) which renders the location of the cooling channels to be optimized as necessary, for the purpose of having excellent temperature response (see para. [0091]).
Thereby, the location of the cooling channels being formed in one aluminum plate or the other aluminum plate with the sealing properties still occurring between the two plates renders the claim obvious over the prior art. The courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number and placement of the cooling channels, and sealing of two plates as taught by Arai with motivation to have excellent temperature response. 
Claims 11, 12, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0283217 to Lubomirsky et al (“Lubomirsky”) in view of US 2002/0083897 to Shang, US 5,886,863 to “Nagasaki” and in view of US 2002/0162507 to “Shang’507.”
Claim 11:  Lubomirsky discloses a processing chamber, comprising: a chamber body (130 [processing chamber], Fig. 1); and a pedestal assembly (120 [wafer pedestal]) at least partially disposed within the chamber body (see Fig. 1), wherein the pedestal assembly (120) includes a substrate support pedestal (120) to support a substrate (101 [substrate]) thereon during processing (para. [0015]), the substrate support pedestal assembly (120), comprising: a shaft (not referenced but shown in Fig. 1-4 below 120); a substrate support pedestal (120) coupled to the shaft (see Fig. 1-4), the substrate support pedestal (120) comprising an aluminum based substrate support plate (120a [pedestal], see para. [0022] where 120a can be of aluminum oxide) having a top surface and a 
vertical passages (210 [chucking openings]) disposed through the extending from the bottom surface to the top surface of the aluminum substrate support plate (120a, see Fig. 2, 4), the vertical passages (210) comprising vacuum passages (210); and a lip (not referenced but shown in Fig. 2, 4) extending outward below the top surface (edge of 120a, see Fig. 2, 4), the lip extending between the outer periphery and the inner periphery (see Fig. 2, 4); and a gas distribution plate (120b [pedestal base]) in contact with the bottom surface of the aluminum based substrate support plate (bottom of 120a), the gas distribution plate (120b) comprising a plurality of gas passages (210a [circular chucking channel]) aligned with the vacuum passages (210, see Fig. 2, 4);
However Lubomirsky does not explicitly disclose wherein the top surface is coated with a ceramic material, wherein the ceramic material considered capable to extends to the inner periphery leaving the lip exposed, and the sides of the aluminum substrate support are exposed and uncoated by the ceramic material, a plurality of concentric gas distribution channels; and a plurality of radial distribution channels, wherein the plurality of concentric gas distribution channels are coupled to the plurality of concentric gas distribution channels for flowing a gas from the vertical passages therethrough, and wherein the ceramic material is disposed over the plurality of concentric gas distribution channels and the plurality of radial distribution channels.
Shang discloses wherein a top surface (31 [support surface], Fig. 1-2) is coated with a ceramic material (50 [insulating layer]), wherein the ceramic material (50) considered capable to extends to the inner periphery (inner periphery of 32 [support member]), and the sides of the substrate support (32) are exposed and uncoated by the ceramic material (50, see Fig. 1-2 where sides appear to be uncoated), for the purpose of thermally isolating the substrate from the support member (para. [0024]). In this way, as noted above already, the apparatus of Lubomirsky in view of Shang having a lip would necessarily be left exposed as the coating is on the support surface where the substrate lies.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ceramic material on the top surface leaving the sides exposed as taught by Shang with motivation to thermally isolate the substrate from the support member.
However Nagasaki discloses a plurality of concentric gas distribution channels (concentric portions of 203b [groove], Fig. 9-10) configured to receive gas through the vertical passages (207 [pipe]) from the gas distribution plate (201 [base body], Fig. 10); and a plurality of radial distribution channels (radial portions of 203b, see Fig. 9) extending to the inner periphery of the substrate support pedestal (inner periphery of 202/203), wherein the plurality of radial distribution channels (radial portions of 203b) are coupled to the plurality of concentric gas distribution channels (concentric portions of 203b), and wherein the ceramic material (203 [aluminum nitride film], see col. 17, lines 20-25) is disposed over the plurality of concentric gas distribution channels (concentric 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concentric and radial distribution channels covered with a ceramic material as the configuration as taught by Nagasaki with motivation to enhance the heat transfer further.
The apparatus of Lubomirsky in view of Shang, Nagasaki does not disclose the aluminum based support is an aluminum substrate support plate.
Shang’507 discloses that substrate supports (32, Fig. 1-2) and other chamber components are made of aluminum (para. [0006]) for the purpose of providing good tensile strength, rigidity, and withstand the process temperatures and gases used to perform processes such as deposition and etching (para. [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Lubomirsky with aluminum as taught by Shang’507 with motivation to provide good tensile strength, rigidity, and withstand the process temperatures and gases used to perform processes such as deposition and etching.
The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses the ceramic material solely coats the top surface such that the lip is exposed (see Fig. 10 where Nagasaki only coats the top surface, and Fig. 2 of Shang where it is not coated on sides) and the sides of the aluminum substrate support are exposed and uncoated by the ceramic material (see Fig. 10, Nagasaki and Fig. 2 Shang).
Claim 12: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses wherein the ceramic material (50, Fig. 1-2, Shang) is aluminum oxide (para. [0024] where aluminum oxide is disclosed).
Claims 13 and 14: (Cancelled).  
Claim 23: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses considered capable to be configured to vacuum chuck a substrate against the ceramic coating (para. [0003], [0014], Lubomirsky). 
Claim 24: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not disclose wherein the ceramic coating has a thickness of 50 microns to 1000 microns.
However Shang teaches that the ceramic coating (50, Fig. 1-2) can have a thickness of 125 mils or other thicknesses are contemplated for the purpose of depending on the type of material used and/or the desired thermal properties, which can be adapted to a particular substrate or process requirement (para. [0024]). It is noted that despite Shang suggesting a range outside the claimed range, Shang also teaches that the thickness can be optimized. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of the range as taught by Shang with motivation to depend on the type of material used and/or the desired thermal properties, which can be adapted to a particular substrate or process requirement. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Shang, Nagasaki and Shang’507 as applied to claims 11, 12, 23, 24 above, and further in view of US 2007/0258186 to Matyushkin et al (“Matyushkin”).
Claims 15 and 16: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not disclose (claim 15) wherein the gas distribution plate is divided into multiple zones to provide different purge flows or vacuum set points to different areas of the substrate support pedestal (claim 16) wherein the top surface of the substrate support pedestal has a plurality of concentric gas distribution channels interconnected with radial distribution channels for receiving purge gas from the gas distribution plate through passages in the gas distribution plate.
However Matyushkin discloses (claim 15) wherein a gas distribution plate (91 [base], Fig. 4C/5A) is divided into multiple zones (central and peripheral 102’s/38a/b [passages]) to provide different purge flows or vacuum set points to different areas of a substrate support pedestal (see para. [0031] where at least one 102/38a flows to a center area and another 102/38b flows to a peripheral area, thereby providing different flows); (claim 16) wherein the top surface of the substrate support pedestal (26 [substrate receiving surface] of 90 [substrate support]) has a plurality of concentric gas distribution channels (254 [circular arms] of 250’s [grooves]) interconnected with radial distribution channels (252 [radial arms] of 250’s, para. [0042]) for receiving purge gas from the gas distribution plate (91) through passages in the gas distribution plate (91), for the purpose of providing heat transfer gas to the different zones, to thereby be maintained at different 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple zones, concentric and radial distribution channels, with configurations as taught by Matyushkin with motivation to provide heat transfer gas to the different zones, to thereby be maintained at different temperatures and/or each zone can be set to hold heat transfer gas at a different equilibrated pressure to provide different heat transfer rates from the backside of the substrate.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Shang, Nagasaki and Shang’507 and Matyushkin as applied to claim 16 above, and further in view of US 2009/0002913 to Naim.
Claim 17: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 and Matyushkin does not disclose wherein the ceramic coating covers the plurality of concentric gas distribution channels and the radial distribution channels.
However Naim discloses wherein a ceramic coating (44 [conformal film], Fig. 4) covers a plurality of concentric gas distribution channels (32 [circular gas grooves]) and radial distribution channels (36 [radial gas grooves]) for the purpose of allowing for reduction in particle transfer to the backside of the wafer (see para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating coverage .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky in view of Shang, Nagasaki and Shang’507 as applied to claims 11, 12, 23, 24 above, and further in view of US 2003/0160568 to Arai et al (“Arai”).
Claims 18, 19, 20: The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 discloses (claim 18) wherein the substrate support pedestal further comprises: a base plate (middle plate of 120b, Fig. 4, Lubomirsky, see para. [0022] where 120b can have multiple metallic components which are brazed) brazed to a bottom of the gas distribution plate (top plate of 120b), the base plate (middle plate of 120b) having a plurality of cooling channels (420 [cooling channel]) formed therein for receiving a coolant fluid necessarily routed through the shaft (para. [0028]); (claim 19) wherein the gas distribution plate (top plate of 120b) and the base plate (middle plate of 120b) are fabricated from metal (para. [0022]); (claim 20) wherein the substrate support pedestal further comprises: a cap plate (bottom plate of 120b, Fig. 4) coupled to the base plate (middle plate of 120b) and considered capable to seal the cooling channel (420) formed in the base plate (middle plate of 120b).

    PNG
    media_image1.png
    373
    711
    media_image1.png
    Greyscale

Fig. 4 of Lubomirsky.
The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not explicitly disclose (claim 18) a plurality of cooling channels formed therein for receiving a coolant fluid necessarily routed through the shaft (claim 19) the plates are fabricated from aluminum; (claim 20) the cap plate seals the cooling channels.
It is known to have this configuration, as taught by Arai, which discloses that cooling channels (slits) can be formed inside of a(n) (aluminum) plate, brazed to an underside of the plate, or placed in inner and outer peripheral sides of the plate (see para. [0091], [0092], [0043]) which renders the location of the cooling channels to be optimized as necessary, for the purpose of having excellent temperature response (see para. [0091]).
Thereby, the location of the cooling channels being formed in one aluminum plate or the other aluminum plate with the sealing properties still occurring between the two plates renders the claim obvious over the prior art. The courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number and placement of the cooling channels, and sealing of two plates as taught by Arai with motivation to have excellent temperature response. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718